SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials xSoliciting Material Pursuant to section240.14a-12 MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. (Name of Registrant as Specified in Its Charter) Registrant (Name of Person(s) Filing Proxy Statement, if Other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing party: (4)Date filed: July 10, 2007 Dear Merchants & Manufacturers employee, What an exciting day this is for both Harris and the banks of Merchants & Manufacturers BanCorp. Today’s announcement that Harris and its parent company, BMO Financial Group, have agreed to purchase Merchants & Manufacturers signals an important step in the evolution of both of our companies. For the banks that comprise Merchants & Manufacturers, your customers will gain access to the broad resources of the Harris organization while at the same time ensuring they continue to be served by the people who have cared for them for years – you. For Harris, this is a significant step toward our goal to be the leading personal and commercial bank in the Midwest. Plus, we’re thrilled to bring our community-focused, customer-oriented approach to financial services to Wisconsin. Harris is proud to be celebrating its 125th anniversary this year. Throughout our history, Harris has been committed to serving our customers and our communities by providing top-notch financial products and services designed to meet the needs of individuals, businesses and mid-market corporations. We believe that, as you and customers of the Merchants & Manufacturers banks come to know us, you’ll be pleased with the breadth and depth of solutions we offer as well as our commitment to creating a truly exceptional customer experience. We’re confident because, when measured against our peers, we have some of the highest customer loyalty scores in the industry for both our personal and business banking groups. We know news like today’s can leave you with many questions and we want to help put your mind at ease a bit about what the future holds. That’s why in the pages of this booklet, you’ll find some information about Harris, what you can expect as we move toward completing this transaction and the answers to some commonly asked questions. One of the important things to note is that over the past several years, we have worked hard to create a process that will help all of us bring our two companies together in a thoughtful and careful way, designed to ensure as little disruption to you and your customers as possible. On behalf of everyone at Harris, we are excited to welcome you to our family and we look forward to introducing you to our great company in the weeks to come. Warmest regards, Ellen Costello Chief Executive Officer Harris Bankcorp, Inc. Additional Information and Where to Find It In connection with the proposed acquisition of Merchants & Manufacturers BanCorp by Harris, Merchants & Manufacturers BanCorp will prepare a proxy statement to be filed with the Securities and Exchange Commission (SEC). When completed, a definitive proxy statement and a form of proxy will be mailed to the shareholders of the Merchants & Manufacturers BanCorp. BEFORE MAKING ANY VOTING DECISION, MERCHANTS & MANUFACTURERS BANCORP’S SHAREHOLDERS ARE URGED TO READ THE PROXY STATEMENT REGARDING THE ACQUISITION CAREFULLY AND IN ITS ENTIRETY BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED ACQUISITION. Merchants & Manufacturers BanCorp’s shareholders will be able to obtain, without charge, a copy of the proxy statement (when available) and other relevant documents filed with the SEC from the SEC’s website at http://www.sec.gov. Merchants & Manufacturers BanCorp’s shareholders will also be able to obtain, without charge, a copy of the proxy statement and other relevant documents (when available) by directing a request by mail or telephone to John Krawczyk, Esq., Executive Vice President and General Counsel, Merchants and Manufacturers BanCorp, 5445 Westridge Drive, New Berlin, WI 53151, or telephone: 262-827-6700, or from Merchants & Manufacturers BanCorp’s website, http://www.mmbancorp.com. Participants in the Solicitation Merchants & Manufacturers BanCorp and its directors and officers may be deemed to be participants in the solicitation of proxies from Merchants & Manufacturers BanCorp’s shareholders with respect to the acquisition. Shareholders may obtain additional information regarding the interests of Merchants & Manufacturers BanCorp and its directors and executive officers in the acquisition, which may be different than those of Merchants & Manufacturers BanCorp’s shareholders generally, by reading the proxy statement and other relevant documents regarding the acquisition, when filed with the SEC. CAUTION REGARDING FORWARD-LOOKING STATEMENTS These materials include forward-looking statements that are intended to be covered by the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include but are not limited to comments with respect to the objectives and strategies, financial condition, results of operations and businesses of both Bank of Montreal and Merchants &
